 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9      FOR THE CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10 BEIJING Y-AXIS                                Civil Action No. 8:18-cv-2243-JVS-JDE
   INTERNATIONAL TRADING CO.,
11 LTD.,                                         JUDGMENT
12                Petitioner,
13 v.
14 MEI BODY CARE SPA,
15                Respondent.
16
17
           This Court, having granted the Application for Entry of Default Judgment by
18
     Court on March 28, 2019, enters judgment as follows:
19
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
20
           Default judgment on Petitioner Beijing Y-Axis International Trading Co., Ltd.’s
21
     (“Petitioner”) application in the above entitled action is entered in favor of Petitioner;
22
     and Petitioner shall have judgment against MEI BODY CARE SPA in the sum of
23
     $272,913.16 in monetary damages.
24
25
26 Dated: May 06, 2019                ____________________________________
27                                         Hon. James V. Selna
                                           United States District Judge
28

                                            JUDGMENT
                                                        CIVIL ACTION NO. 8:18-CV-2243-JVS-JDE
